Exhibit 10.1

 

 

EXCHANGE AGREEMENT

by and among

POPULAR, INC.,

POPULAR CAPITAL TRUST III

AND

THE UNITED STATES DEPARTMENT OF THE TREASURY

Dated as of August 21, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I

THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES C

PREFERRED STOCK

Section   1.1    The Capital Securities    1 Section   1.2    The Closing    2
Section   1.3    Interpretation    4 ARTICLE II EXCHANGE Section   2.1   
Exchange    5 Section   2.2    Exchange Documentation    5 ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY Section   3.1    Existence and
Power    5 Section   3.2    Authorization and Enforceability    6 Section   3.3
   Valid Issuance of Capital Securities and Debentures    6 Section   3.4   
Non-Contravention    6 Section   3.5    Representations and Warranties Regarding
the Trust    8 Section   3.6    No Company Material Adverse Effect    8 Section
  3.7    Offering of Securities    8 Section   3.8    Brokers and Finders    8
ARTICLE IV COVENANTS Section   4.1    Commercially Reasonable Efforts    9
Section   4.2    Expenses    9 Section   4.3    Exchange Listing    9 Section  
4.4    Access, Information and Confidentiality    9 Section   4.5    Executive
Compensation    10 Section   4.6    Certain Notifications Until Closing    11
Section   4.7    Tax Status of Debentures    12 Section   4.8    Suspension of
Distributions    12 Section   4.9    TIA Qualification    12

 

- i -

 



--------------------------------------------------------------------------------

Section   4.10    Monthly Lending Reports    12 ARTICLE V ADDITIONAL AGREEMENTS

Section

  5.1    Unregistered Capital Securities    12

Section

  5.2    Legend    13

Section

  5.3    Certain Transactions    14

Section

  5.4    Transfer of Capital Securities    14

Section

  5.5    Registration Rights    14

Section

  5.6    Restriction on Dividends and Repurchases    14

Section

  5.7    Repurchase of Investor Securities    16

Section

  5.8    Qualified Equity Offering    16

Section

  5.9    Bank Holding Company Status    16

Section

  5.10    Compliance with Employ American Workers Act    16 ARTICLE VI
MISCELLANEOUS

Section

  6.1    Termination    17

Section

  6.2    Survival of Representations and Warranties    17

Section

  6.3    Amendment    17

Section

  6.4    Waiver of Conditions    18

Section

  6.5    Governing Law; Submission to Jurisdiction, Etc.    18

Section

  6.6    Notices    18

Section

  6.7    Definitions    19

Section

  6.8    Assignment    20

Section

  6.9    Severability    21

Section

  6.10    No Third-Party Beneficiaries    21

Section

  6.11    Entire Agreement, Etc.    21

Section

  6.12    Counterparts and Facsimile    21

Section

  6.13    Specific Performance    21

 

- ii -

 



--------------------------------------------------------------------------------

LIST OF ANNEXES

ANNEX A: TRUST AGREEMENT

ANNEX B: GUARANTEE AGREEMENT

ANNEX C: INDENTURE

ANNEX D-1: FORM OF OPINION OF SULLIVAN & CROMWELL LLP

ANNEX D-2: FORM OF OPINION OF PIETRANTONI, MÉNDEZ & ALVAREZ LLP

ANNEX D-3: FORM OF OPINION OF RICHARDS, LAYTON & FINGER, P.A.

LIST OF SCHEDULES

SCHEDULE A: CAPITALIZATION

SCHEDULE B: MATERIAL ADVERSE CHANGES

 

- iii -

 



--------------------------------------------------------------------------------

Defined Terms

 

Affiliate

   Section 6.7(b)

Agreement

   Preamble

Bank

   Section 1.2(d)(iii)

Base Indenture

   Section 1.2(d)(iii)

Benefit Plans

   Section 1.2(d)(vi)

Capital Securities

   Recitals

Capitalization Date

   Section 3.1(b)

Closing

   Section 1.2(a)

Closing Date

   Section 1.2(a)

Common Securities

   Recitals

Company

   Preamble

Company Material Adverse Effect

   Section 6.7(c)

Company Subsidiaries

   Section 4.4(a)

Compensation Regulations

   Section 1.2(d)(vi)

Debentures

   Recitals

Delaware Statutory Trust Act

   Preamble

EAWA

   Section 5.10

EESA

   Section 1.2(d)(vi)

Exchange

   Recitals

First Supplemental Indenture

   Section 1.2(d)(iii)

Governing Agreements

   Section 1.2(d)(iii)

Governmental Entities

   Section 1.2(c)

Guarantee Agreement

   Section 1.2(d)(iii)

Indenture

   Section 1.2(d)(iii)

Information

   Section 4.4(c)

Investor

   Preamble

Junior Stock

   Section 5.6(c)

Parity Stock

   Section 5.6(c)

Permitted Repurchases

   Section 5.6(a)(ii)

Previously Disclosed

   Section 6.7(d)

Relevant Period

   Section 1.2(d)(vi)

Section 4.5 Employee

   Section 4.5(b)

Securities Purchase Agreement

   Recitals

Senior Executive Officers

   Section 1.2(d)(vi)

Series C Preferred Stock

   Recitals

Series C Shares

   Section 2.1

Share Dilution Amount

   Section 5.6(a)(ii)

Transfer

   Section 5.4

Trust

   Preamble

Trust Agreement

   Section 1.2(d)(iii)

Trust Indenture Act

   Section 4.9

 

- iv -

 



--------------------------------------------------------------------------------

EXCHANGE AGREEMENT, dated as of August 21, 2009 (this “Agreement”) by and among
Popular, Inc., a Puerto Rico corporation (the “Company”), Popular Capital Trust
III (the “Trust”), a Delaware statutory trust created under the Delaware
Statutory Trust Act (as defined in the Trust Agreement), and the United States
Department of the Treasury (the “Investor”). All capitalized terms used herein
and not otherwise defined shall have the respective meanings ascribed to them in
the Securities Purchase Agreement.

BACKGROUND

WHEREAS, the Investor is, as of the date hereof, the beneficial owner of 935,000
shares of the Company’s preferred stock designated as “Fixed Rate Cumulative
Perpetual Preferred Stock, Series C”, having a liquidation amount of $1,000 per
share (the “Series C Preferred Stock”);

WHEREAS, the Company issued the Series C Preferred Stock pursuant to a
Securities Purchase Agreement, dated December 5, 2008 (the “Securities Purchase
Agreement”), between the Company and the Investor;

WHEREAS, the Company, the Trust and the Investor desire to exchange 935,000
newly issued capital securities of the Trust (the “Capital Securities”), with a
liquidation amount of $1,000 per capital security, for the 935,000 shares of the
Series C Preferred Stock beneficially owned and held by the Investor, on the
terms and subject to the conditions set forth herein (the “Exchange”); and

WHEREAS, in connection with the Exchange, the Trust proposes to use the Series C
Preferred Stock, together with the proceeds of the issuance and sale by the
Trust to the Company of $1,000,000 aggregate liquidation amount of its Fixed
Rate Common Securities (the “Common Securities”), to purchase $936,000,000
aggregate principal amount of the Debentures (as defined in the First
Supplemental Indenture).

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

THE CLOSING; THE EXCHANGE OF CAPITAL SECURITIES FOR SERIES C

PREFERRED STOCK

Section 1.1 The Capital Securities. The Capital Securities are being issued to
the Investor in the Exchange pursuant to Article II hereof. The shares of Series
C Preferred Stock exchanged for the Capital Securities pursuant to Article II
hereof are being reacquired by the Company and shall have the status of
authorized but unissued shares of preferred stock of the Company undesignated as
to series and may be designated or redesignated and issued or reissued, as the
case may be, as part of any series of preferred stock of the Company; provided
that such shares shall not be reissued as shares of Series C Preferred Stock.



--------------------------------------------------------------------------------

Section 1.2 The Closing.

(a) The closing of the Exchange (the “Closing”) will take place at the offices
of Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004, at 9:00
a.m., New York time, on the business day after the day on which all of the
conditions set forth in Sections 1.2(c) and (d) are satisfied or waived (other
than those conditions that by their terms must be satisfied on the Closing Date,
but subject to the satisfaction or waiver of those conditions), or at such other
place, time and date as shall be agreed between the Company and the Investor.
The time and date on which the Closing occurs is referred to in this Agreement
as the “Closing Date”.

(b) Subject to the fulfillment or waiver of the conditions to the Closing in
this Section 1.2, at the Closing (i) the Trust will deliver the Capital
Securities to the Investor, as evidenced by one or more certificates dated the
Closing Date and registered in the name of the Investor or its designee(s),
(ii) the Investor will deliver the certificate representing the Series C Shares
to the Trust, (iii) the Trust will use the Series C Shares, together with the
proceeds of the issuance and sale by the Trust to the Company of $1,000,000
aggregate liquidation amount of Common Securities to purchase $936,000,000
aggregate principal amount of the Debentures and (iv) the Company will deliver
to the Trust Debentures having an aggregate principal amount of $936,000,000.

(c) The respective obligations of each of the Investor, the Trust and the
Company to consummate the Exchange are subject to the fulfillment (or waiver by
the Company, the Trust and the Investor, as applicable) prior to the Closing of
the conditions that (i) any approvals or authorizations of all United States and
other governmental, regulatory or judicial authorities (collectively,
“Governmental Entities”) required for the consummation of the Exchange shall
have been obtained or made in form and substance reasonably satisfactory to each
party and shall be in full force and effect and all waiting periods required by
United States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit
consummation of the Exchange as contemplated by this Agreement.

(d) The obligation of the Investor to consummate the Exchange is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:

(i) (A) the representations and warranties of the Company set forth in
(x) Sections 3.4 and 3.6 of this Agreement shall be true and correct in all
respects as though made on and as of the Closing Date and (y) Sections 3.1, 3.2,
3.3, 3.5, 3.7 and 3.8 of this Agreement shall be true and correct in all
material respects as though made on and as of the Closing Date (other than
representations and warranties that by their terms

 

- 2 -

 



--------------------------------------------------------------------------------

speak as of another date, which representations and warranties shall be true and
correct in all material respects as of such other date) and (B) the Company
shall have performed in all material respects all obligations required to be
performed by it under this Agreement at or prior to the Closing;

(ii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(d)(i) have been satisfied;

(iii) the Company shall have delivered to the Investor the Amended and Restated
Declaration of Trust and Trust Agreement, in substantially the form attached
hereto as Annex A (the “Trust Agreement”), among the Company, the Bank of New
York Mellon, a New York banking corporation, as property trustee (the “Bank”),
BNY Mellon Trust of Delaware, a Delaware corporation, as Delaware trustee, and
Jorge Junquera, an individual, and Richard Barrios, an individual, as
administrative trustees, and the several Holders (as defined in the Trust
Agreement), the Guarantee Agreement, in substantially the form attached hereto
as Annex B (the “Guarantee Agreement”), between the Company and the Bank, as
guarantee trustee, and the First Supplemental Indenture, in substantially the
form attached hereto as Annex C (the “First Supplemental Indenture”), between
the Company and the Bank, as trustee, which amends and supplements the Indenture
in substantially the form attached hereto as Annex C (the “Base Indenture”),
between the Company and the Bank; the Base Indenture and the First Supplemental
Indenture are together referred to herein as the “Indenture”; the Trust
Agreement, the Guarantee Agreement and the Indenture are collectively referred
to herein as the “Governing Agreements”;

(iv) the Trust shall have delivered certificates in proper form or, with the
prior consent of the Investor, evidence in book-entry form, evidencing the
Capital Securities to the Investor or its designee(s);

(v) the Company shall have delivered to the Investor written opinions from
outside counsel to the Company, addressed to the Investor and dated as of the
Closing Date, in substantially the forms attached hereto as Annexes D-1, D-2 and
D-3; and

(vi) (A) the Company shall have effected such changes to its compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to its Senior Executive Officers (and to the extent
necessary for such changes to be legally enforceable, each of its Senior
Executive Officers shall have duly consented in writing to such changes), as may
be necessary, during the

 

- 3 -

 



--------------------------------------------------------------------------------

period beginning with the Company’s receipt of any “financial assistance” (as
such term is defined in the Compensation Regulations), and ending on the last
date upon which any obligation of the Company arising from such financial
assistance remains outstanding (disregarding any warrants to purchase common
stock of the Company that the Investor may be holding) (such period, the
“Relevant Period”), in order to comply with Section 111 of the Emergency
Economic Stabilization Act of 2008, as amended by the American Recovery and
Reinvestment Act of 2009, or otherwise from time to time (“EESA”), as
implemented by any guidance, rule or regulation thereunder, as the same shall be
in effect from time to time (collectively, the “Compensation Regulations”) and
(B) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
condition set forth in Section 1.2(d)(vi)(A) has been satisfied; “Senior
Executive Officers” means the Company’s “senior executive officers” as defined
in Section 111 of the EESA and the Compensation Regulations issued or to be
issued thereunder, including the rules set forth in 31 CFR Part 30 or any rules
that replace 31 CFR Part 30.

Section 1.3 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Annexes” or “Schedules” such reference
shall be to a Recital, Article or Section of, or Annex or Schedule to, this
Agreement, unless otherwise indicated. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa. References to
“herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

 

- 4 -

 



--------------------------------------------------------------------------------

ARTICLE II

EXCHANGE

Section 2.1 Exchange. On the terms and subject to the conditions set forth in
this Agreement, (a) the Company and the Trust agree to issue the Capital
Securities to the Investor in exchange for 935,000 shares of Series C Preferred
Stock beneficially owned and held by the Investor (such shares, the “Series C
Shares”), and (b) the Investor agrees to deliver to the Trust the Series C
Shares in exchange for the Capital Securities.

Section 2.2 Exchange Documentation. Settlement of the Exchange will take place
on the Closing Date, at which time the Investor will cause delivery of the
Series C Shares to the Trust or its designated agent and the Company and the
Trust will cause delivery of the Capital Securities to the Investor or its
designated agent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as Previously Disclosed, the Company represents and warrants to Investor
as of the date hereof and as of the Closing Date that:

Section 3.1 Existence and Power.

(a) Organization, Authority and Significant Subsidiaries. The Company is duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico and has all necessary power and authority to own,
operate and lease its properties and to carry on its business as it is being
currently conducted, and except as has not, individually or in the aggregate,
had and would not reasonably be expected to have a Company Material Adverse
Effect, has been duly qualified as a foreign corporation for the transaction of
business and is in good standing under the laws of each other jurisdiction in
which it owns or leases properties or conducts any business so as to require
such qualification; each subsidiary of the Company that is a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act has been duly organized and is validly existing in good standing
under the laws of its jurisdiction of organization. The Charter and bylaws of
the Company, copies of which have been provided to the Investor prior to the
date hereof, are true, complete and correct copies of such documents as in full
force and effect as of the date hereof.

(b) Capitalization. The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth on Schedule A. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and

 

- 5 -

 



--------------------------------------------------------------------------------

subject to no preemptive rights (and were not issued in violation of any
preemptive rights). Except as provided in the Warrant, as of the date hereof,
the Company does not have outstanding any securities or other obligations
providing the holder the right to acquire Common Stock that is not reserved for
issuance as specified on Schedule A, and the Company has not made any other
commitment to authorize, issue or sell any Common Stock. Since the
Capitalization Date, the Company has not issued any shares of Common Stock other
than (i) shares issued upon the exercise of stock options or delivered under
other equity-based awards or other convertible securities or warrants which were
issued and outstanding on the Capitalization Date and disclosed on Schedule A
and (ii) shares disclosed on Schedule A.

Section 3.2 Authorization and Enforceability.

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and the Governing Agreements and to carry out its obligations
hereunder and thereunder.

(b) The execution, delivery and performance by the Company of this Agreement and
the Governing Agreements and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
on the part of the Company and, if any, its stockholders, and no further
approval or authorization is required on the part of the Company. This Agreement
and the Governing Agreements are valid and binding obligations of the Company,
enforceable against the Company in accordance with its and their terms, subject
to the Bankruptcy Exceptions.

Section 3.3 Valid Issuance of Capital Securities and Debentures. (a) The Capital
Securities have been duly and validly authorized by all necessary action, and,
when issued and delivered pursuant to this Agreement, such Capital Securities
will be duly and validly issued and fully paid and nonassessable, will not be
issued in violation of any preemptive rights, will represent nonassessable
undivided beneficial interests in the assets of the Trust, will be entitled to
the benefits of the Trust Agreement and the Guarantee Agreement and will not
subject the holder thereof to personal liability.

(b) The Debentures have been duly and validly authorized by the Company and,
when issued and delivered pursuant to the Indenture, such Debentures will have
been duly executed, authenticated, issued and delivered, will constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms, subject to the Bankruptcy Exceptions, will be in
the form contemplated by, and entitled to the benefits of, the Indenture, and
will have the ranking set forth in the Indenture.

Section 3.4 Non-Contravention.

(a) The execution, delivery and performance by the Company of this Agreement,
the Governing Agreements, and the consummation of the transactions contemplated
hereby and thereby, and compliance by the Company with the provisions

 

- 6 -

 



--------------------------------------------------------------------------------

hereof and thereof, will not (A) violate, conflict with, or result in a breach
of any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in a right
of termination or acceleration of, or result in the creation of, any lien,
security interest, charge or encumbrance upon any of the properties or assets of
the Company or any Company Subsidiary under any of the terms, conditions or
provisions of (i) its organizational documents or (ii) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which the Company or any Company Subsidiary is a party or by which
it or any Company Subsidiary may be bound, or to which the Company or any
Company Subsidiary or any of the properties or assets of the Company or any
Company Subsidiary may be subject, or (B) subject to compliance with the
statutes and regulations referred to in the next paragraph, violate any statute,
rule or regulation or any judgment, ruling, order, writ, injunction or decree
applicable to the Company or any Company Subsidiary or any of their respective
properties or assets except, in the case of clauses (A)(ii) and (B), for those
occurrences that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.

(b) Other than the filing of any current report on Form 8-K required to be filed
with the SEC, such filings and approvals as are required to be made or obtained
under any state “blue sky” laws and such consents and approvals that have been
made or obtained, no notice to, filing with, exemption or review by, or
authorization, consent or approval of, any Governmental Entity is required to be
made or obtained by the Company in connection with the consummation by the
Company of the Exchange except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (A) the execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby (including for this purpose the consummation of
the Exchange) and compliance by the Company with the provisions hereof will not
(1) result in any payment (including any severance payment, payment of
unemployment compensation, “excess parachute payment” (within the meaning of the
Code), “golden parachute payment” (as defined in the EESA, as implemented by the
Compensation Regulations) or forgiveness of indebtedness or otherwise) becoming
due to any current or former employee, officer or director of the Company or any
Company Subsidiary from the Company or any Company Subsidiary under any benefit
plan or otherwise, (2) increase any benefits otherwise payable under any benefit
plan, (3) result in any acceleration of the time of payment or vesting of any
such benefits, (4) require the funding or increase in the funding of any such
benefits or (5) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any benefit plan or related trust and (B) neither the Company nor any
Company Subsidiary has taken, or permitted to be taken, any action that
required, and no circumstances exist that will require the funding, or increase
in the

 

- 7 -

 



--------------------------------------------------------------------------------

funding, of any benefits or resulted, or will result, in any limitation on the
right of the Company or any Company Subsidiary to amend, merge, terminate or
receive a reversion of assets from any benefit plan or related trust.

Section 3.5 Representations and Warranties Regarding the Trust.

(a) The Trust has been duly created, is validly existing in good standing as a
statutory trust under the Delaware Statutory Trust Act and is and will be
treated as a “grantor trust” for federal income tax purposes under existing law.

(b) The Trust has the statutory trust power and authority to conduct its
business as contemplated by this Agreement and the Trust Agreement and is not
required to be authorized to do business in any other jurisdiction.

(c) The execution, delivery and performance of this Agreement and the Trust
Agreement have been duly authorized by the Trust, and this Agreement and the
Trust Agreement will constitute valid and legally binding instruments of the
Trust, enforceable against the Trust in accordance their terms, subject to the
Bankruptcy Exceptions. The Trust is not and will not be a party to or otherwise
be bound by any agreement other than the Governing Agreements and those entered
into in connection with the issuance of the Capital Securities and the Common
Securities.

(d) The administrative trustees of the Trust are officers of the Company and
have been duly authorized by the Company to execute and deliver the Trust
Agreement.

(e) The Trust is not now, nor after giving effect to the transactions
contemplated hereby will be, and the Trust is not controlled by, or acting on
behalf of any person which is, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 3.6 No Company Material Adverse Effect. Since June 30, 2009, no fact,
circumstance, event, change, occurrence, condition or development has occurred
that, individually or in the aggregate, has had or would reasonably be likely to
have a Company Material Adverse Effect, except as disclosed on Schedule B.

Section 3.7 Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of the Capital Securities under the Securities Act and the
rules and regulations of the SEC promulgated thereunder), which might subject
the offering, issuance or sale of the Capital Securities to the Investor
pursuant to this Agreement to the registration requirements of the Securities
Act.

Section 3.8 Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Company Subsidiary for which the Investor could have any liability.

 

- 8 -

 



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Section 4.1 Commercially Reasonable Efforts. Subject to the terms and conditions
of this Agreement, each of the parties will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Exchange as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.

Section 4.2 Expenses.

(a) If requested by the Investor, the Company shall pay all reasonable
out-of-pocket and documented costs and expenses associated with the Exchange,
including (i) the reasonable fees, disbursements and other charges of Simpson
Thacher & Bartlett LLP, as counsel to the Investor, and (ii) the reasonable
fees, disbursements and other charges of the trustees for the Capital Securities
and the Debentures.

(b) In addition, the Company shall pay the Investor an Exchange Fee by wire
transfer of same day funds at the time of consummation of the Exchange. If the
Closing occurs on or before August 24, 2009, the “Exchange Fee” shall equal
$13,000,000. If the Closing occurs after August 24, 2009, the “Exchange Fee”
shall equal $13,000,000 plus an additional amount to be agreed upon in good
faith by the Company and the Investor.

Section 4.3 Exchange Listing. If requested by the Investor, the Company and the
Trust shall, at the Company’s expense, cause the Capital Securities, to the
extent the Capital Securities comply with applicable listing requirements, and,
after distribution thereof, the Debentures, to be listed on the Nasdaq Global
Select Market, subject to official notice of issuance, and shall maintain such
listing for so long as any Common Stock is listed on such exchange. At the
Investor’s request, the Company agrees to take such action as may be necessary
to change the minimum denominations of the Capital Securities to $25 or such
other amount as the Investor shall reasonably request.

Section 4.4 Access, Information and Confidentiality.

(a) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement, the Company will permit the Investor and its agents,
consultants, contractors and advisors (i) acting through the Company’s

 

- 9 -

 



--------------------------------------------------------------------------------

Appropriate Federal Banking Agency, to examine the corporate books and make
copies thereof and to discuss the affairs, finances and accounts of the Company
and the subsidiaries of the Company (the “Company Subsidiaries”) with the
principal officers of the Company, all upon reasonable notice and at such
reasonable times and as often as the Investor may reasonably request and (ii) to
review any information material to the Investor’s investment in the Company
provided by the Company to its Appropriate Federal Banking Agency.

(b) From the date hereof until the date when the Investor no longer holds any
debt or equity securities of the Company or an Affiliate of the Company acquired
pursuant to this Agreement, the Company will permit, and will cause the Company
Subsidiaries to permit the Investor and its agents, consultants, contractors
access to personnel and any books, papers, records or other data, in each case,
to the extent relevant to ascertaining compliance with the financing terms and
conditions.

(c) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors, advisors,
and United States executive branch officials and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
Company furnished or made available to it by the Company or its representatives
pursuant to this Agreement (except to the extent that such information can be
shown to have been (i) previously known by such party on a non-confidential
basis, (ii) in the public domain through no fault of such party or (iii) later
lawfully acquired from other sources by the party to which it was furnished (and
without violation of any other confidentiality obligation)); provided that
nothing herein shall prevent the Investor from disclosing any Information to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process. The Investor understands that the Information may contain
commercially sensitive confidential information entitled to an exception from a
Freedom of Information Act request.

(d) Nothing in this Section shall be construed to limit the authority that the
Special Inspector General of the Troubled Asset Relief Program or the
Comptroller General of the United States have under law.

Section 4.5 Executive Compensation.

(a) Benefit Plans. During the Relevant Period, the Company shall take all
necessary action to ensure that its Benefit Plans comply in all respects with
Section 111 of the EESA, as implemented by the Compensation Regulations, and
shall not adopt any new Benefit Plan (i) that does not comply therewith or
(ii) that does not expressly state and require that such Benefit Plan and any
compensation thereunder shall be subject to any relevant Compensation
Regulations adopted, issued or released on or after the date any such Benefit
Plan is adopted. To the extent that EESA and/or the Compensation Regulations are
amended or otherwise change during the Relevant Period in a manner that requires
changes to then-existing Benefit Plans, the Company shall effect such changes to
its Benefit Plans as promptly as practicable after it has actual knowledge of
such changes in order to be in compliance with this Section 4.5(a) (and shall be
deemed to be in compliance for a reasonable period to effect such changes).

 

- 10 -

 



--------------------------------------------------------------------------------

(b) Additional Waivers. After the Closing Date, in connection with the hiring or
promotion of a Section 4.5 Employee or otherwise, to the extent any Section 4.5
Employee shall not have executed a waiver with respect to the application to
such Section 4.5 Employee of the Compensation Regulations, the Company shall use
its best efforts to (i) obtain from such Section 4.5 Employee a waiver in a form
satisfactory to the Investor and (ii) deliver such waiver to the Investor as
promptly as possible, in each case, within sixty days of the Closing Date or, if
later, within sixty days of such Section 4.5 Employee becoming subject to the
requirements of this section. “Section 4.5 Employee” means (A) each Senior
Executive Officer and (B) each additional highly-compensated employee of the
Company or its Affiliates subject to the limitations set forth in subsection
111(b)(3)(D) of the EESA and the Compensation Regulations.

(c) Clawback. In the event that any Section 4.5 Employee receives a payment in
contravention of the provisions of this Section 4.5, the Company shall promptly
provide such individual with written notice that the amount of such payment must
be repaid to the Company in full within fifteen business days following receipt
of such notice or such earlier time as may be required by the Compensation
Regulations and shall promptly inform the Investor (i) upon discovering that a
payment in contravention of this Section 4.5 has been made and (ii) following
the repayment to the Company of such amount and shall take such other actions as
may be necessary to comply with the Compensation Regulations.

(d) Limitation on Deductions. During the Relevant Period, the Company agrees
that it shall not claim a deduction for remuneration for federal income tax
purposes in excess of $500,000 for each Senior Executive Officer that would not
be deductible if Section 162(m)(5) of the Code applied to the Company.

(e) Amendment to Prior Agreement. The parties agree that, effective as of the
date hereof, Section 4.10 of the Securities Purchase Agreement shall be amended
in its entirety by replacing such Section 4.10 with the provisions set forth in
this Section 4.5 and any terms included in this Section 4.5 that are not
otherwise defined in the Securities Purchase Agreement shall have the meanings
ascribed to such terms in this Agreement.

Section 4.6 Certain Notifications Until Closing. From the date hereof until the
Closing, the Company shall promptly notify the Investor of (i) any fact, event
or circumstance of which it is aware and which would reasonably be likely to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be likely to have a

 

- 11 -

 



--------------------------------------------------------------------------------

Company Material Adverse Effect; provided, however, that delivery of any notice
pursuant to this Section 4.6 shall not limit or affect any rights of or remedies
available to the Investor; provided, further, that a failure to comply with this
Section 4.6 shall not constitute a breach of this Agreement or the failure of
any condition set forth in Section 1.2 to be satisfied unless the underlying
Company Material Adverse Effect or material breach would independently result in
the failure of a condition set forth in Section 1.2 to be satisfied.

Section 4.7 Tax Status of Debentures. The Company agrees that, for so long as
any Debentures are outstanding, it will not claim a deduction for interest on
the Debentures for federal, state, foreign or other income tax purposes.

Section 4.8 Suspension of Distributions. Until the settlement or termination of
the exchange offer described in the prospectus filed by the Company with the SEC
on August 4, 2009, the Company shall not, and shall cause its subsidiaries to
not, defer or suspend distributions on any outstanding series of trust preferred
securities of the Company or a subsidiary of the Company, or on any debentures
underlying any such trust preferred securities.

Section 4.9 TIA Qualification. In connection with any registration pursuant to
Section 5.5, the Company agrees to (i) qualify the Governing Agreements under
the Trust Indenture Act of 1939, as amended, and the rules and regulations of
the SEC promulgated thereunder (together, the “Trust Indenture Act”), and
(ii) ensure that the Governing Agreements comply in all material respects with
the applicable requirements of the Trust Indenture Act.

Section 4.10 Monthly Lending Reports. During the Relevant Period, the Company
will detail in monthly reports submitted to the Investor the information
required by the CPP Monthly Lending Reports, as published on
www.financialstability.gov from time to time.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1 Unregistered Capital Securities. The Investor acknowledges that the
Capital Securities have not been registered under the Securities Act or under
any state securities laws. The Investor (a) is acquiring the Capital Securities
pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute them to any person in
violation of the Securities Act or any applicable U.S. state securities laws,
(b) will not sell or otherwise dispose of any of the Capital Securities, except
in compliance with the registration requirements or exemption provisions of the
Securities Act and any applicable U.S. state securities laws and (c) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of the Exchange
and of making an informed investment decision.

 

- 12 -

 



--------------------------------------------------------------------------------

Section 5.2 Legend.

(a) The Investor agrees that all certificates or other instruments representing
the Capital Securities will bear a legend substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (
AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.”

 

- 13 -

 



--------------------------------------------------------------------------------

(b) In the event that any Capital Securities (i) become registered under the
Securities Act or (ii) are eligible to be transferred without restriction in
accordance with Rule 144 or another exemption from registration under the
Securities Act (other than Rule 144A), the Company shall issue new certificates
or other instruments representing such Capital Securities, which shall not
contain the applicable legend in Section 5.2(a) above; provided that the
Investor surrenders to the Company the previously issued certificates or other
instruments.

Section 5.3 Certain Transactions. The Company will not merge or consolidate
with, or sell, transfer or lease all or substantially all of its property or
assets to, any other party unless the successor, transferee or lessee party (or
its ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement and the Governing Agreements
to be performed and observed by the Company.

Section 5.4 Transfer of Capital Securities. Subject to compliance with
applicable securities laws, the Investor shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Capital
Securities at any time, and the Company shall take all steps as may be
reasonably requested by the Investor to facilitate the Transfer of the Capital
Securities.

Section 5.5 Registration Rights. The Capital Securities shall be Registrable
Securities and, upon their issuance, the provisions of Section 4.5 of the
Securities Purchase Agreement shall be applicable to them, including with the
benefit, to the extent available, of the tacking of any holding period from the
date of issuance of the Series C Preferred Stock.

Section 5.6 Restriction on Dividends and Repurchases.

(a) Until such time as the Investor ceases to own any debt or equity securities
of the Company or an Affiliate of the Company acquired pursuant to this
Agreement, neither the Company nor any Company Subsidiary shall, without the
consent of the Investor:

(i) declare or pay any dividend or make any distribution on the Common Stock
(other than (A) regular quarterly cash dividends of not more than the amount of
the last quarterly cash dividend per share declared or, if lower, publicly
announced an intention to declare, on the Common Stock prior to October 14,
2008, as adjusted for any stock split, stock dividend, reverse stock split,
reclassification or similar transaction, (B) dividends payable solely in shares
of Common Stock and (C) dividends or distributions of rights or Junior Stock in
connection with a stockholders’ rights plan); or

 

- 14 -

 



--------------------------------------------------------------------------------

(ii) redeem, purchase or acquire any shares of Common Stock or other capital
stock or other equity securities of any kind of the Company, or any trust
preferred securities issued by the Company or any Affiliate of the Company,
other than (A) redemptions, purchases or other acquisitions of the Capital
Securities (which purchases shall be made on a pro rata basis, as provided in
Section 5.6(b)), (B) redemptions, purchases or other acquisitions of shares of
Common Stock or other Junior Stock, in each case in this clause (B) in
connection with the administration of any employee benefit plan in the ordinary
course of business (including purchases to offset the Share Dilution Amount
pursuant to a publicly announced repurchase plan) and consistent with past
practice; provided that any purchases to offset the Share Dilution Amount shall
in no event exceed the Share Dilution Amount, (C) purchases or other
acquisitions by a broker-dealer subsidiary of the Company solely for the purpose
of market-making, stabilization or customer facilitation transactions in trust
preferred securities of the Company or an Affiliate of the Company, Junior Stock
or Parity Stock in the ordinary course of its business, (D) purchases by a
broker-dealer subsidiary of the Company of trust preferred securities or capital
stock of the Company or an Affiliate of the Company for resale pursuant to an
offering by the Company of such trust preferred securities or capital stock
underwritten by such broker-dealer subsidiary, (E) any redemption or repurchase
of rights pursuant to any stockholders’ rights plan, (F) the acquisition by the
Company or any of the Company Subsidiaries of record ownership in Junior Stock,
Parity Stock or trust preferred securities of the Company or an Affiliate of the
Company for the beneficial ownership of any other persons (other than the
Company or any other Company Subsidiary), including as trustees or custodians,
and (G) the exchange or conversion of Junior Stock for or into other Junior
Stock or of Parity Stock or trust preferred securities of the Company or an
Affiliate of the Company for or into other Parity Stock (with the same or lesser
aggregate liquidation amount) or Junior Stock, in each case set forth in this
clause (G), solely to the extent required pursuant to binding contractual
agreements entered into prior to the date hereof or any subsequent agreement for
the accelerated exercise, settlement or exchange thereof for Common Stock
(clauses (C) and (F), collectively, the “Permitted Repurchases”). “Share
Dilution Amount” means the increase in the number of diluted shares outstanding
(determined in accordance with GAAP, and as measured from the date of the
Company’s most recently filed consolidated financial statements prior to the
Closing Date) resulting from the grant, vesting or exercise of equity-based
compensation to employees and equitably adjusted for any stock split, stock
dividend, reverse stock split, reclassification or similar transaction.

 

- 15 -

 



--------------------------------------------------------------------------------

(b) Until such time as the Investor ceases to own any Capital Securities, the
Company shall not repurchase any Capital Securities from any holder thereof,
whether by means of open market purchase, negotiated transaction, or otherwise,
other than Permitted Repurchases, unless it offers to repurchase a ratable
portion of the Capital Securities then held by the Investor on the same terms
and conditions.

(c) “Junior Stock” means Common Stock and any other class or series of stock of
the Company the terms of which expressly provide that it ranks junior to the
Capital Securities as to dividend rights and/or as to rights on liquidation,
dissolution or winding up of the Company. “Parity Stock” means any class or
series of stock of the Company the terms of which do not expressly provide that
such class or series will rank senior or junior to the Capital Securities as to
dividend rights and/or as to rights on liquidation, dissolution or winding up of
the Company (in each case without regard to whether dividends accrue
cumulatively or non-cumulatively).

(d) The parties agree that, effective as of the date hereof, Section 4.8 of the
Securities Purchase Agreement shall be amended in its entirety by replacing such
Section 4.8 with the provisions set forth in this Section 5.6 and any terms
included in this Section 5.6 that are not otherwise defined in the Securities
Purchase Agreement shall have the meanings ascribed to such terms in this
Agreement.

Section 5.7 Repurchase of Investor Securities. From and after the date of this
Agreement, the agreements set forth in Section 4.9 of the Securities Purchase
Agreement shall be applicable only following the redemption in whole of the
Capital Securities held by the Investor or the Transfer by the Investor of all
of the Capital Securities held by the Investor to one or more third parties not
affiliated with the Investor.

Section 5.8 Qualified Equity Offering. The Company and the Investor agree, for
the avoidance of doubt, that none of the transactions contemplated by this
Agreement (including, without limitation, the issuance of the Debentures) shall
be deemed a Qualified Equity Offering under the Securities Purchase Agreement or
the Warrant.

Section 5.9 Bank Holding Company Status. The Company shall maintain its status
as a Bank Holding Company for as long as the Investor owns any debt or equity
securities of the Company or an Affiliate of the Company acquired pursuant to
this Agreement.

Section 5.10 Compliance with Employ American Workers Act. Until the Company is
no longer deemed a recipient of funding under Title I of EESA or Section 13 of
the Federal Reserve Act for purposes of the EAWA, as the same may be determined
pursuant to any regulations or other legally binding guidance promulgated under
EAWA, the Company shall comply, and the Company shall take all necessary action
to ensure that its subsidiaries comply, in all respects with the provisions of
the EAWA and any regulations or other legally binding guidance promulgated under
the EAWA. “EAWA” means the Employ American Workers Act (Section 1611 of Division

 

- 16 -

 



--------------------------------------------------------------------------------

A, Title XVI of the American Recovery and Reinvestment Act of 2009), Public Law
No. 111-5, effective as of February 17, 2009, as may be amended and in effect
from time to time.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by either the Investor or the Company if the Closing shall not have occurred
by the 30th calendar day following the date hereof; provided, however, that in
the event the Closing has not occurred by such 30th calendar day, the parties
will consult in good faith to determine whether to extend the term of this
Agreement, it being understood that the parties shall be required to consult
only until the fifth day after such 30th calendar day and not be under any
obligation to extend the term of this Agreement thereafter; provided further
that the right to terminate this Agreement under this Section 6.1(a) shall not
be available to any party whose breach of any representation or warranty or
failure to perform any obligation under this Agreement shall have caused or
resulted in the failure of the Closing to occur on or prior to such date;

(b) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or

(c) by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 6.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

Section 6.2 Survival of Representations and Warranties. The representations and
warranties of the Company and the Trust made herein or in any certificates
delivered in connection with the Closing shall survive the Closing without
limitation.

Section 6.3 Amendment. No amendment of any provision of this Agreement will be
effective unless made in writing and signed by an officer or a duly authorized
representative of each of the Company and the Investor; provided that the
Investor may unilaterally amend any provision of this Agreement to the extent
required to comply with any changes after the date hereof in applicable federal
statutes. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative of any rights or remedies provided by law.

 

- 17 -

 



--------------------------------------------------------------------------------

Section 6.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Exchange are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.

Section 6.5 Governing Law; Submission to Jurisdiction, Etc. This Agreement will
be governed by and construed in accordance with the federal law of the United
States if and to the extent such law is applicable, and otherwise in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State. Each of the parties hereto agrees (a) to
submit to the exclusive jurisdiction and venue of the United States District
Court for the District of Columbia and the United States Court of Federal Claims
for any and all civil actions, suits or proceedings arising out of or relating
to this Agreement or the Governing Agreements (except with respect to the Trust
Agreement in which case each of the parties hereto agrees to submit to the
non-exclusive jurisdiction of such courts) or the Exchange contemplated hereby
and (b) that notice may be served upon (i) the Company at the address and in the
manner set forth for notices to the Company in Section 6.6 and (ii) the Investor
in accordance with federal law. To the extent permitted by applicable law, each
of the parties hereto hereby unconditionally waives trial by jury in any civil
legal action or proceeding relating to this Agreement or the Governing
Agreements or the Exchange contemplated hereby.

Section 6.6 Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally, or
by facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth below or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice.

If to the Company or the Trust:

 

Popular, Inc. 209 Muñoz Rivera Avenue Popular Center Building, Third Floor San
Juan, Puerto Rico 00918 Attention:    Richard L. Carrion Facsimile:    (787)
756-0277 email:    rcarrion@bppr.com Telephone:    (787) 763-6405 Attention:   
Jorge A. Junquera

 

- 18 -

 



--------------------------------------------------------------------------------

Facsimile:    (787) 759-8900 email:    jjunquera@bppr.com Telephone:    (787)
754-1685

With a copy to:

 

Sullivan & Cromwell LLP 125 Broad Street New York, NY 10004 Attention:    Donald
J. Toumey, Esq. Facsimile:    (212) 558-3588 email:    toumey@sullcrom.com
Telephone:    (212) 558-4077 Attention:    Robert W. Downes, Esq. Facsimile:   
(212) 558-3018 email:    downesr@sullcrom.com Telephone:    (212) 558-4312

If to the Investor:

 

United States Department of the Treasury 1500 Pennsylvania Avenue, NW
Washington, DC 20220 Attention:    Chief Counsel Office of Financial Stability
Facsimile:    (202) 927-9225 email:    OFSChiefCounselNotices@do.treas.gov

Section 6.7 Definitions.

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

 

- 19 -

 



--------------------------------------------------------------------------------

(c) The term “Company Material Adverse Effect” means a material adverse effect
on (i) the business, results of operation or financial condition of the Company
and its consolidated subsidiaries taken as a whole; provided, however, that
Company Material Adverse Effect shall not be deemed to include the effects of
(A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its subsidiaries operate, (B) changes or proposed changes after the date
hereof in GAAP or regulatory accounting requirements, or authoritative
interpretations thereof, (C) changes or proposed changes after date hereof in
securities, banking and other laws of general applicability or related policies
or interpretations of Governmental Entities (in the case of each of these
clauses (A), (B) and (C), other than changes or occurrences to the extent that
such changes or occurrences have or would reasonably be expected to have a
materially disproportionate adverse effect on the Company and its consolidated
subsidiaries taken as a whole relative to comparable U.S. banking or financial
services organizations), or (D) changes in the market price or trading volume of
the Common Stock or any other equity, equity-related or debt securities of the
Company or its consolidated subsidiaries (it being understood and agreed that
the exception set forth in this clause (D) does not apply to the underlying
reason giving rise to or contributing to any such change); or (ii) the ability
of the Company to consummate the Exchange and the other transactions
contemplated by this Agreement and perform its obligations hereunder on a timely
basis.

(d) The term “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the most recently completed
fiscal year of the Company filed with SEC prior to the date hereof or in its
other reports and forms filed with or furnished to the SEC under Sections 13(a),
14(a) or 15(d) of the Exchange Act on or after the last day of the most recently
completed fiscal year of the Company and prior to the date hereof.

(e) To the extent any securities issued pursuant to this Agreement or the
transactions contemplated hereby are registered in the name of a designee of the
Investor pursuant to Sections 1.2 or 6.8(c) or transferred to an Affiliate of
the Investor, all references herein to the Investor holding or owning any debt
or equity securities of the Company, Capital Securities or Registrable
Securities (and any like variations thereof) shall be deemed to refer to the
Investor, together with such designees and/or Affiliates, holding or owning any
debt or equity securities, Capital Securities or Registrable Securities (and any
like variations thereof), as applicable.

Section 6.8 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of each other party, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void, except (a) an assignment, in the case of a Business
Combination where such

 

- 20 -

 



--------------------------------------------------------------------------------

party is not the surviving entity, or a sale of substantially all of its assets,
to the entity which is the survivor of such Business Combination or the
purchaser in such sale, (b) as provided in Sections 5.4 and 5.5 and (c) an
assignment by the Investor of this Agreement to an Affiliate of the Investor;
provided that if the Investor assigns this Agreement to an Affiliate, the
Investor shall be relieved of its obligations under this Agreement and all
rights and obligations of the Investor hereunder shall be exercised by, and
shall be the responsibility of, such Affiliate.

Section 6.9 Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination, the parties shall negotiate in good faith in an
effort to agree upon a suitable and equitable substitute provision to effect the
original intent of the parties.

Section 6.10 No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company, the Trust and the Investor any benefit, right or remedies, except
that the provisions of Section 5.5 shall inure to the benefit of the persons
referred to in that Section.

Section 6.11 Entire Agreement, Etc. This Agreement (including the Annexes and
Schedules hereto) constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof.

Section 6.12 Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile and such facsimiles will
be deemed as sufficient as if actual signature pages had been delivered.

Section 6.13 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled (without the necessity of posting a bond) to
specific performance of the terms hereof, this being in addition to any other
remedies to which they are entitled at law or equity.

 

- 21 -

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

POPULAR, INC. By:  

/s/ Jorge A. Junquera

Name:   Jorge A. Junquera Title:   Senior Executive Vice President & Chief
Financial Officer POPULAR CAPITAL TRUST III By: POPULAR, INC., as Depositor By:
 

/s/ Jorge A. Junquera

Name:   Jorge A. Junquera Title:   Senior Executive Vice President & Chief
Financial Officer UNITED STATES DEPARTMENT OF THE TREASURY By:  

/s/ Herbert M. Allison, Jr.

Name:   Herbert M. Allison, Jr. Title:   Assistant Secretary for Financial
Stability

[Signature Page of Exchange Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

CAPITALIZATION

Capitalization Date: July 31, 2009

Common Stock

Par value: $0.01

Total Authorized: 700,000,000 Outstanding: 282,031,548

Subject to warrants, options, convertible securities, etc.: 20,932,836

Reserved for benefit plans and other issuances: 381,061,196 (including
357,510,076 shares to be issued in the Company’s exchange offer)

Remaining authorized but unissued: 13,360,974

Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above): None

Preferred Stock

Par value: None

Total Authorized: 30,000,000

 

Outstanding (by series):    Series A 7,475,000    Series B 16,000,000    Series
C 935,000

Reserved for issuance: None

Remaining authorized but unissued: 5,590,000

 

S-1

 



--------------------------------------------------------------------------------

SCHEDULE B

Response to Section 3.6: None

 

S-2

 